Citation Nr: 0910585	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1976 to 
June 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Veteran subsequently moved and 
jurisdiction of his claim was transferred to the RO in St. 
Petersburg, Florida.  

The Veteran also submitted a notice of disagreement (NOD) 
with the RO's December 2005 denial of his claim for a higher 
rating for his lumbosacral strain.  But after receiving a 
statement of the case (SOC) concerning this claim in April 
2006, he did not perfect his appeal of this claim by then 
filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  So this claim is not 
before the Board.

The Board remanded this case in July 2008 for further 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities: a lumbosacral strain, rated as 40 percent 
disabling; depression and anxiety secondary to his 
lumbosacral strain, rated as 30 percent disabling; peripheral 
neuropathy of the left lower extremity secondary to his 
lumbosacral strain, rated as 10 percent disabling; and a 
right great toe disorder, rated as noncompensable (0 percent 
disabling).  The combined service-connected disability rating 
is 60 percent with consideration of the fact that the 
Veteran's lumbosacral strain, depression, and left lower 
extremity peripheral neuropathy stem from a common etiology 
(i.e., they are all related to the lumbosacral strain).  

2.  Following the Board's July 2008 remand, the Veteran 
failed, without good cause, to report for a VA compensation 
examination needed for a medical opinion concerning whether 
his service-connected disabilities render him incapable of 
securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

Because of his failure, without good cause, to report for his 
scheduled VA compensation examination needed to decide his 
appeal, the Veteran's TDIU claim must be denied as a matter 
of express VA regulation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 3.655, 4.3, 4.15, 4.16, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO and Appeals Management Center (AMC) to 
the Veteran, including on remand, dated in July 2005 and 
August 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his TDIU claim; (2) 
informing him of the information and evidence VA would obtain 
and assist him in obtaining; and (3) informing him of the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the August 2008 letter also advised the Veteran 
of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice; there is no content error in 
his notice.  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in September 2004, 
the preferred sequence.  But in Pelegrini II, the U. S. Court 
of Appeals for Veterans Claims (Court) clarified that in 
these situations VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that the intended purpose of the notice is not 
frustrated and he is still provided proper due process.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, after providing additional VCAA notice in August 2008, 
the RO (AMC) went back and readjudicated the claim in the 
October 2008 SSOC.  So each time after providing the required 
notice, the RO (AMC) reconsidered the claim - including 
addressing any additional evidence received in response to 
the notice.  So the timing defect in the provision of proper 
notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), relevant VA 
treatment records, and the reports of several VA examinations 
for his disabilities.  The Veteran and his representative 
have submitted various statements and argument.  He has not 
identified or authorized the release of any additional 
private medical records other than those he has already 
submitted.  There is no indication that any additional 
evidence remains outstanding.  And as to the TDIU claim 
specifically at issue, following the Board's July 2008 
remand, the VA attempted to schedule the Veteran for a VA 
compensation examination to secure a medical opinion 
concerning whether his service-connected disabilities are so 
severe that they render him incapable of securing and 
maintaining substantially gainful employment - which, if 
they do, would entitle him to a TDIU.  But he refused to 
report for this medical evaluation needed to decide his 
appeal and did not provide any justification (good cause) for 
his absence.

As discussed in greater detail below, when, as here, a VA 
examination is scheduled in connection with a claim for a 
TDIU (akin to a claim for an increased rating), and the 
Veteran fails to appear for this examination without good 
cause or explanation, the provisions of 38 C.F.R. § 3.655(b) 
require that the claim be summarily denied as a matter of 
express VA regulation.  The Board is therefore satisfied that 
the RO and AMC have provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

Governing Statutes and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Analysis - TDIU

Essentially, in this case, the Veteran contends that he has 
been unable to secure employment since 1999 because of his 
service-connected disabilities, especially his lumbosacral 
strain disability.  In his substantive appeal, the Veteran's 
father also adds that the Veteran's service-connected 
depression also impacts his ability to work.  According to VA 
orthopedic and psychiatric examination reports dated in May 
2004, the Veteran reports last working as an exterminator in 
1999, but having to quit because of pain resulting from his 
service-connected lumbar spine disorder.  Regrettably, the 
Veteran failed to provide more detailed information regarding 
his employment and educational history by returning the VA 
Form 21-8940 (Application for Increased Compensation Based on 
Unemployability), which was sent to him by the RO in July 
2005 and again in August 2008.     

The Veteran has the following service-connected disabilities: 
a lumbosacral strain, rated as 40 percent disabling; 
depression and anxiety secondary to his lumbosacral strain, 
rated as 30 percent disabling; peripheral neuropathy of the 
left lower extremity secondary to his lumbosacral strain, 
rated as 10 percent disabling; and a right great toe 
disorder, rated as noncompensable (0 percent disabling).  The 
combined service-connected disability rating is 60 percent 
with consideration of the fact that the Veteran's lumbosacral 
strain, depression, and left lower extremity peripheral 
neuropathy stem from a common etiology (i.e., they are all 
related to the lumbosacral strain).  See 38 C.F.R. §§ 
4.16(a), 4.25 (combined ratings table).  Therefore, the 
percentage criteria for TDIU are met, since his lumbosacral 
strain, depression, and left lower extremity peripheral 
neuropathy are considered as one single 60 percent disability 
due to their common etiology.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the Veteran has alleged that he cannot 
work due to his service-connected lumbar spine and 
psychiatric disabilities according to his allegations in VA 
examinations, VA treatment records, and personal statements.   
However, no medical professional has ever specifically opined 
that the Veteran's service-connected disabilities rendered 
him unemployable.  Therefore, because there is insufficient 
evidence to determine whether the Veteran is entitled to a 
TDIU, a VA examination is required to assess the impact of 
the Veteran's service-connected disabilities on his ability 
to secure or follow a substantially gainful occupation.  

In this vein, in July 2008, the Board remanded this case to 
the RO via the AMC to schedule him for a VA compensation 
examination for a medical opinion concerning this.  However, 
although the RO attempted to schedule the Veteran for this 
necessary examination in August 2008, a clerk from the 
Gainesville VA Medical Center (VAMC) indicated that the 
examination was cancelled because the Veteran refused to 
report to the examination at this location.  See Report of 
Contact dated in August 2008.  No further explanation was 
provided as to the specific reason why he would not report to 
this location.  Neither he nor his representative contends 
that the RO did not attempt to schedule him for a VA 
examination.    

VA regulation provides that when a claimant fails to report, 
without good cause, for an examination scheduled in 
conjunction with a claim for an increase in a service-
connected disability rating, the claim shall be denied.  
38 C.F.R. § 3.655(b) (italics added for emphasis).  Good 
cause includes, but is not limited to, illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  Notably, a TDIU claim is akin to a claim 
for an increased rating, as the effective date rules for 
increased compensation apply to a TDIU claim.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris v. 
West, 12 Vet. App. 413, 420 (1999); VAOPGCPREC 12-2001 (July 
6, 2001).

The Court has further clarified that when a Veteran misses a 
scheduled VA examination, the Board must consider (1) whether 
the examination was necessary to establish entitlement to the 
benefit sought, and (2) whether the Veteran lacked good cause 
to miss the scheduled examination.  Turk v. Peake, 21 Vet. 
App. 565, 570 (2008).  

On this point, when remanding this claim in July 2008, the 
Board had previously determined that a medical examination 
and opinion were needed to fairly decide the TDIU claim.  
According to the medical evidence in the claims folder, no 
medical professional has ever specifically opined that the 
Veteran's service-connected disabilities rendered him 
unemployable.  So his failure to report to a VA examination 
is fatal to his claim because the evidence currently of 
record simply is not adequate to show he is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, alone.  See Faust v. West, 13 
Vet. App. 342 (2000).  

Additionally, neither the Veteran nor his representative has 
provided any good cause or adequate explanation for his 
refusal to report for a VA compensation examination to obtain 
this necessary medical opinion.  In the February 2009 
Appellant's Brief, the Veteran's representative stated there 
"may have been" mitigating circumstances sufficient to 
establish good cause in the present case.  However, the 
representative clearly failed to clarify what these 
mitigating circumstances were.  Therefore, in accordance with 
VA regulation, his claim for a TDIU must be summarily denied.  
See 38 C.F.R. § 3.655(b) (using "shall" to denote 
automatic, nondiscretionary, summary denial of the claim).


ORDER

The claim for a TDIU is summarily denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


